DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 58 - 77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 58, 65, and 72
receive an original data set corresponding to a plurality of predictor parameters;
generate, based at least in part on the original data set, a plurality of model-based decision trees, each model-based decision tree comprising one or more branches, wherein each branch of the one or more branches is associated with a data model configured based at least in part on a partitioned subset of the original data set determined based on at least one instability parameter corresponding to each decision point in the model branch;
apply a plurality of percentage differential data values to each decision tree of the plurality of predictor parameters to generate a set of model output data;
aggregate the set of model output data to generate preferred output data associated with the plurality of percentage differential data values and the set of model output data;
output a representation of the preferred output data.
 	The limitations of independent claim 58, 65, and 72, as detailed above, as drafted, falls within the “mathematical concepts” grouping of abstract ideas namely “mathematical relationships” because the claims disclose receiving a data set, generating based on the data set a plurality of model based decision trees, applying a percentage of differential data values to decision trees, aggregating data and outputting a representation of the output. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a computing device with a processor and memory. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of receiving, generating, applying, aggregating and outputting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of computing device with a processor and memory, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0043] of the applicant’s specification for example, “computing device is described herein to receive data from another computing device, it will be
appreciated that the data may be received directly from the another computing device or may be
received indirectly via one or more intermediary computing devices, such as, for example, one or
more servers, relays, routers, network access points, base stations, hosts, and/or the like,
sometimes referred to herein as a "network." Similarly, where a computing device is described
herein to send data to another computing device, it will be appreciated that the data may be sent
directly to the another computing devices..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
Claims 1, 8 and 15
receive an original data set corresponding to a plurality of predictor parameters;
output a representation of the preferred output data.
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 59 – 64, 66-71 and 73-77 appear to merely further limit the abstract idea and as such, the analysis of dependent claims 59 – 64, 66-71 and 73-77 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 58-77 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 58-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pednault et al. (US 2009/0030864) in view of Masafumi (CN 102341842)
 	Claim 58, 65, 72: Pednault discloses an apparatus comprising at least one processor and at least one memory having computer-coded instructions stored thereon that, in execution with the at least one processor, configures the apparatus to:
 	receive an original data set corresponding to a plurality of predictor parameters;(see for example [0027-0030: disclose an original dataset corresponding to predictor parameters; 0039, 0460 decision tree methods, the resulting decision trees are analyzed to identify predictive explanatory variables that should considered for inclusion in the final model.)
 	generate, based at least in part on the original data set, a plurality of model-based decision trees, each model-based decision tree comprising one or more branches, wherein each branch of the one or more branches is associated with a data model configured based at least in part on a partitioned subset of the original data set determined based on at least one instability parameter corresponding to each decision point in the model branch;( see for example [0030], tree branches correspond to tests on the values of the inputs to the predictive model and it is these tests that define the data segments that correspond to each node in the tree defines the data segments that correspond to nodes 2 and 3. Left-going branches in FIG. 1 are followed when the outcome of the corresponding test is "yes" or "true;" right-going branches are followed when the outcome of the test is "no" or "false." Thus, node 2 corresponds to the subset of data for which %LOWINCM is less than or equal to 14.4, and node 3 corresponds to the subset of data for which % LOWINCM is greater than 14.4. Similarly, node 4 corresponds to the subset of data for which %LOWINCM is less than or equal to 14.4 and AVGNUMRM is less than or equal to 6.527 and [0327] node splitting steps in known top-down tree building algorithms, except that multivariate models can be constructed along each branch of a split when using the present invention. A detailed embodiment) 	output a representation of the preferred output data to a computing device but does not explicitly disclose  apply a plurality of percentage differential data values to each decision tree of the plurality of predictor parameters to generate a set of model output data;
 	aggregate the set of model output data to generate preferred output data associated with the plurality of percentage differential data values and the set of model output data; 
 	However Masafumi discloses apply a plurality of percentage differential data values to each decision tree of the plurality of predictor parameters to generate a set of model output data; (see for example [0144], discloses for each leaf node of the decision tree, using a multidimensional single or Gaussian Mixture Model (GMM) to generate assigned to model distribution output characteristic quantity of the leaf node. result of modeling the respective average value, variance and covariance can be combined to obtain the output characteristic quantity)
 	aggregate the set of model output data to generate preferred output data associated with the plurality of percentage differential data values and the set of model output data; (see for example [0144 and 0145]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Pednault to include apply a plurality of percentage differential data values to each decision tree of the plurality of predictor parameters to generate a set of model output data; aggregate the set of model output data to generate preferred output data associated with the plurality of percentage differential data values and the set of model output data, in order to help with processing a learning decision tree.

 	Claim 59, 66, 73: Pednault discloses the apparatus according to claim 58, wherein to generate the plurality of model-based decision trees, the apparatus is configured to:
 	recursively perform:
 	in an instance where a decision point of the one or more decision points is determined not to comprise a leaf node: [0035 and 0187]
 	determine, for a decision point of the one or more decision points, an instability parameter from one or more predictor parameters of the plurality of the predictor parameters; [0036]
 	identify at least a first subset of a source data set of the original data set based on the instability parameter, the first subset of the source data set corresponding to a first sub-branch from the decision point, and a second subset of the source data set of the original data set based on the instability parameter, the second subset of the source data set corresponding to a second sub-branch from the decision point; and in an instance where a decision point of the one or more decision points 1s determined to comprise the leaf node: generate the data model corresponding to the leaf node based on the source data set.[0019 and 0162]

 	Claim 60, 67, 74: Pednault discloses the apparatus according to claim 58, wherein the plurality of model-based decision trees each comprise at least one decision point associated with splitting at least a portion of the original data set based on a random subset of the plurality of predictor parameters. [0153]

 	61,68, 75: Pednault discloses the apparatus according to claim 58, wherein the plurality of model-based decision trees each comprise at least one decision point associated with splitting at least a portion of the original data set based on a highest instability parameter of the plurality of predictor parameters. [0155 and 0156]

 	62,69, 76: Pednault discloses the apparatus according to claim 58, wherein to output the representation of the preferred output data to the computing device, the apparatus is configured to:
 	cause rendering, to the computing device, of a user interface comprising at least the preferred output data. [0068]

 	Claim 63,70: Pednault discloses the apparatus according to claim 58, but does not explicitly disclose wherein the representation of the preferred output data comprises a preferred percentage differential data value of the plurality of preferred percentage differential data value. 	However Masafumi discloses wherein the representation of the preferred output data comprises a preferred percentage differential data value of the plurality of preferred percentage differential data value. [0144]
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Pednault to include wherein the representation of the preferred output data comprises a preferred percentage differential data value of the plurality of preferred percentage differential data value, in order to help with processing a learning decision tree
 	Claim 64, 71, 77: Pednault discloses the apparatus according to claim 58, wherein to aggregate the model output data, the apparatus is configured to:
 	generate a plurality of aggregated output data values corresponding to the plurality of percentage differential data values by: but does not explicitly disclose for each particular percentage differential data value of the plurality of percentage differential data values, aggregating a subset of model output data from the set of model output data, the subset of model output data comprising output from each model-based decision tree of the plurality of model-based decision trees for the particular percentage differential data value of the plurality of percentage differential data values to generate an aggregated output data value corresponding to the particular percentage differential data value; combine the plurality of aggregated output data values to generate the preferred output data; and output a preferred percentage differential data value of the plurality of preferred percentage differential data value and one or more of the plurality of aggregated output data values. 	However Masafumi discloses generate a plurality of aggregated output data values corresponding to the plurality of percentage differential data values by: but does not explicitly disclose for each particular percentage differential data value of the plurality of percentage differential data values, aggregating a subset of model output data from the set of model output data, the subset of model output data comprising output from each model-based decision tree of the plurality of model-based decision trees for the particular percentage differential data value of the plurality of percentage differential data values to generate an aggregated output data value corresponding to the particular percentage differential data value;[0144 and 0145] combine the plurality of aggregated output data values to generate the preferred output data; and output a preferred percentage differential data value of the plurality of preferred percentage differential data value and one or more of the plurality of aggregated output data values.[0145,  0147, 0148] 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify, Pednault to include generate a plurality of aggregated output data values corresponding to the plurality of percentage differential data values by: but does not explicitly disclose for each particular percentage differential data value of the plurality of percentage differential data values, aggregating a subset of model output data from the set of model output data, the subset of model output data comprising output from each model-based decision tree of the plurality of model-based decision trees for the particular percentage differential data value of the plurality of percentage differential data values to generate an aggregated output data value corresponding to the particular percentage differential data value; combine the plurality of aggregated output data values to generate the preferred output data; and output a preferred percentage differential data value of the plurality of preferred percentage differential data value and one or more of the plurality of aggregated output data values., in order to help with processing output quantity distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621